UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53676 LODE-STAR MINING INC. (formerly International Gold Corp.) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 13529 Skinner Road, Suite N Cypress, TX 77429-1775 (Address of principal executive offices, including zip code.) (832) 371-6531 (Telephone number, including area code) 666 Burrard Street, Suite 600 Vancouver, British Columbia Canada V6E 4M3 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YESoNO þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 47,658,000 as of November 6, 2015. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of September 30, 2015 (unaudited) and December 31, 2014 4 Statements of Operations for the Three Months and Nine Months ended September 30, 2015 and 2014 (unaudited) 5 Statements of Cash Flows for the Nine Months ended September 30, 2015 and 2014 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis Of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 20 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. LODE-STAR MINING INC. (formerly International Gold Corp.) INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Stated in U.S. Dollars) 3 LODE-STAR MINING INC. (formerly International Gold Corp.) INTERIM BALANCE SHEETS (Stated in U.S. Dollars) SEPTEMBER 30 DECEMBER 31 (Unaudited) ASSETS Current Cash $ $ Prepaid fees - Mineral Property Interest $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Loans payable Contractual Obligations, Commitments And Subsequent Events (Note 7) STOCKHOLDERS’ DEFICIENCY Capital Stock Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share Issued: 47,658,000 common shares at September 30, 2015 and 46,509,000 common sharesat December 31, 2014 Additional Paid-In Capital Accumulated Deficit ) $ $ The accompanying condensed notes are an integral part of these interim financial statements. Approved on behalf of the Board of Directors /s/ Mark Walmesley /s/ Thomas Temkin Director Director 4 LODE-STAR MINING INC. (formerly International Gold Corp.) INTERIM STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30 SEPTEMBER 30 Revenue $ - $ - $ - $ - Expenses Consulting services Corporate support services - - Interest, bank and finance charges Office, foreign exchange and sundry ) ) ) Professional fees Transfer and filing fees Loss from operations ) Other income - - Net Loss For The Period $ ) $ ) $ ) $ ) Basic And Diluted Loss Per Common Share $ ) $ ) $ ) $ ) Weighted Average Number Of CommonShares Outstanding The accompanying condensed notes are an integral part of these interim financial statements. 5 LODE-STAR MINING INC. (formerly International Gold Corp.) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) NINE MONTHS ENDED SEPTEMBER 30 Cash Provided By (Used In): Operating Activities Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Decrease) increase in accrued interest payable ) Net changes in non-cash operating working capital items: Increase in prepaid fees and advances ) ) (Decrease) increase in accounts payable and accrued liabilities ) ) ) Financing Activities Loan advances Net Increase In Cash Cash, Beginning Of Period 21 Cash, End Of Period $ $ Supplemental Disclosure Of Cash Flow Information Cash paid during the period for: Interest $ - $ - Income taxes $ - $ - Shares issued for debt settlement $ $ The accompanying condensed notes are an integral part of these interim financial statements. 6 LODE-STAR MINING INC. (formerly International Gold Corp.) CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Stated in U.S. Dollars) 1. BASIS OF PRESENTATION AND NATURE OF OPERATIONS Organization Lode-Star Mining Inc. (formerly International Gold Corp.) (“the Company”) was incorporated in the State of Nevada, U.S.A., on December 9, 2004.The Company’s principal executive offices are located in Vancouver, British Columbia, Canada.The Company was originally formed for the purpose of acquiring exploration stage natural resource properties. The Company acquired a mineral property interest from Lode Star Gold Inc., a private Nevada corporation (“LSG”) on December 11, 2014 (See Note 3) in consideration for the issuance of 35,000,000 common shares of the Company.As a result of this transaction, control of the Company was acquired by LSG. On May 12, 2015, International Gold Corp. completed a merger with its wholly owned subsidiary, Lode-Star Mining Inc., and formally assumed the subsidiary’s name by filing Articles of Merger with the Nevada Secretary of State (the “Name Change”). The subsidiary was incorporated entirely for the purpose of effecting the Name Change and the merger did not affect the Company’s corporate structure in any other way. Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. The future of the Company is dependent upon its ability to establish a business and to obtain new financing to execute a business plan. As shown in the accompanying financial statements, the Company has incurred accumulated losses of $1,121,939 for the period from December 9, 2004 (inception) to September 30, 2015, and has had no revenue.There is no assurance that management’s plans to seek additional capital through private placements of its common stock will be realized, and these factors cast substantial doubt upon the use of the going concern assumption. These financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. Basis of Presentation The unaudited financial information furnished herein reflects all adjustments which, in the opinion of management, are necessary to fairly state the Company’s financial position and the results of its operations for the periods presented.These third quarter financial statements should be read in conjunction with the Company’s financial statements and notes thereto included in the Company’s report on Form 10-K for the year ended December 31, 2014.The Company assumes that the users of the interim financial information herein have read, or have access to, the audited financial statements for the preceding fiscal year, and that the adequacy of additional disclosure needed for a fair presentation may be determined in that context.Accordingly, footnote disclosure, which would substantially duplicate the disclosure contained in the Company’s financial statements for the fiscal year ended December 31, 2014, has been omitted.The results of operations for the nine month period ended September 30, 2015 are not necessarily indicative of results for the entire year ending December 31, 2015. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”).Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgment.All dollar amounts are in U.S. dollars unless otherwise noted. The financial statements have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized below: 7 LODE-STAR MINING INC. (formerly International Gold Corp.) CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) a) Basis of Accounting The Company’s financial statements have been prepared using the accrual method of accounting. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. b) Cash and Cash Equivalents Cash consists of cash on deposit with high quality major financial institutions. For purposes of the balance sheets and statements of cash flows, the Company considers all highly liquid debt instruments purchased with maturity of 90 days or less to be cash equivalents. At September 30, 2015 and December 31, 2014, the Company had no cash equivalents. c) Foreign Currency Accounting The Company’s functional currency is the U.S. dollar.Head office financing and investing activities are generally in Canadian dollars. Transactions in Canadian currency are translated into U.S. dollars as follows: i) monetary items at the exchange rate prevailing at the balance sheet date; ii) non-monetary items at the historical exchange rate; and iii) revenue and expense items at the rate in effect of the date of transactions. Gains and losses arising on the settlement of foreign currency denominated transactions or balances are recorded in the statements of operations. d) Fair Value of Financial Instruments ASC Topic 820-10 establishes a three-tier value hierarchy, which prioritizes the inputs used in measuring fair value.The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market. These tiers include: § Level 1 – defined as observable inputs such as quoted prices in active markets; § Level 2 – defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and § Level 3 – defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. The Company’s financial instruments consist of cash, accounts payable and accrued liabilities, and loans payable. The Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. Pursuant to ASC 820 and 825, the fair value of cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. Accounts payable and accrued liabilities and loans payable are measured using “Level 2” inputs as there are no quoted prices in active markets for identical instruments.The carrying values of cash, accounts payable and accrued liabilities, and loans payable approximate their fair values due to the immediate or short term maturity of these financial instruments. 8 LODE-STAR MINING INC. (formerly International Gold Corp.) CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) e) Use of Estimates and Assumptions The preparation of financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying disclosures.By their nature, these estimates are subject to measurement uncertainty and the effect on the financial statements of changes in such estimates in future periods could be significant.Significant areas requiring management’s estimates and assumptions are determining the fair value of transactions involving related parties and common stock.Actual results may differ from the estimates. f) Basic and Diluted Earnings (Loss) Per Share The Company reports basic earnings or loss per share in accordance with ASC Topic 260, “Earnings Per Share”. Basic earnings or loss per share is calculated based on the weighted average number of common stock outstanding during the period. In periods with net income, the diluted per share amounts would include the dilutive effect of any common stock equivalents such as outstanding warrants or stock options. In periods with net losses, basic and diluted loss per share are the same, as including the effect of any common stock equivalents would be anti-dilutive. The Company has no stock option plan, warrants or other dilutive securities. g) Income Taxes The Company uses the asset and liability method of accounting for income taxes in accordance with ASC Topic 740, Income Taxes.This standard requires the use of an asset and liability approach for financial accounting and reporting on income taxes.If it is more likely than not that some portion or all of a deferred tax asset will not be realized, a valuation allowance is recognized. h) Recent Accounting Pronouncements The Company has implemented all applicable new accounting pronouncements that are in effect. Those pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3. MINERAL PROPERTY INTEREST On December 5, 2014, the Company entered into a subscription agreement (the “Subscription Agreements”) with Lode Star Gold Inc. (“LSG”), a private Nevada corporation controlled by the spouse of the Company’s current President,pursuant to which the Company agreed to issue 35,000,000 shares of its common stock, valued at $230,180, to LSG in exchange for a 20% undivided interest in and to the mineral claims owned by LSG. The mineral claims, known as the “Goldfield Bonanza Project” (the “Property”), are located in the State of Nevada. Theexecution of the Subscription Agreement was one of the closing conditions of an Option Agreement dated October 4, 2014, pursuant to which the Company acquired the sole and exclusive option to earn up to an 80% undivided interest in and to the Property.In order to earn the additional 60% interest in the Property, the Company is required to fund all expenditures on the Property and pay LSG an aggregate of $5 million in cash in the form of a net smelter royalty, each beginning on the Closing Date, which was December 11, 2014. Until such time as the Company has earned the additional 60% interest, the net smelter royalty will be split 79.2% to LSG, 19.8% to the Company and 1% to the former Property owner. If the Company fails to make any cash payments to LSG within one year of the Closing Date, it is required to pay LSG an additional $100,000, and in any subsequent years in which the Company fails to complete the payment of the entire $5 million described above, it must make quarterly cash payments to LSG of $25,000 until such time as the Company has earned the additional 60% interest in the Property. Effective December 10, 2015, at the request of the Company’s management, LSG granted the Company a six month deferment of the payment to June 11, 2016, while permitting for operations on the Property is being completed. 9 LODE-STAR MINING INC. (formerly International Gold Corp.) CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Stated in U.S. Dollars) 3. MINERAL PROPERTY INTEREST (Continued) In addition, the Option Agreement provides that the Company will act as the operator on the Property and thata management committee will be formed, comprised of representatives from the Company and LSG, with voting based on each party’s proportionate interest, to superviseexploration of the Property and approve work programs and budgets. To September 30, 2015, no work programs had been approved. 4. CAPITAL STOCK During the nine months ended September, 2015, the Company had no cash subscriptions for shares of its common stock. On January 9, 2015, agreements were reached in connection with the loans of $24,696 (CAD $28,650) and $1,767 (CAD $2,050) whereby the loan amounts were to be converted to Company shares at a price of CAD $0.05, to result in the issuance of 573,000 and 41,000 common shares respectively. Those shares were issued on April 6, 2015. On March 19, 2015, an agreement was reached to modify the terms of a loan such that $26,750 of accrued interest together with a premium was to be converted to Company shares at a price of $0.05 per share, to result in the issuance of 535,000 common shares. Those shares were issued on April 6, 2015. During the year ended December 31, 2014, the Company received no cash subscriptions for shares of its common stock, however, on December 11, 2014, the Company issued 35,000,000 shares, valued at $230,180, in exchange for a mineral property interest as described in Note 3. The Company has no stock option plan, warrants or other dilutive securities. 5. LOANS PAYABLE At September 30, 2015, the Company had the following loans payable: i) $1,000 (December 31, 2014 - $5,000): unsecured; interest at 15% per annum; originally due on April 20, 2012. · On March 19, 2015, $4,000 was paid by the Company in partial settlement of the December 31, 2014 principal balance. ii) $75,000 (December 31, 2014 - $75,000): unsecured; interest at 10% per annum from January 10, 2015. · One-half of the outstanding principal, or $37,500, and any accrued interest shall become due and payable on written demand in full (not received to date) on the earlier of June 9, 2015 or the date on which the Company completes one or more debt or equity financings that generate aggregate gross proceeds of at least $250,000; · The balance of the outstanding principal, or $37,500, and any accrued interest shall become due and payable on written demand in full on January 9, 2016; and · The Company shall have the right to repay all or any part of the Principal and any accrued interest to the Lender at any time and from time to time, without any premium. iii) $39,835 (December 31, 2015 - $34,160): unsecured; interest at 5% per annum; with no specific terms of repayment. iv) $240,000 (December 31, 2014 - $100,000): unsecured; interest at 5% per annum from January 1, 2015; with no specific terms of repayment. v) $11,801 (December 31, 2014 - $Nil): unsecured; interest at 5% per annum; with no specific terms of repayment. vi) $3,733 (December 31, 2014 - $4,310): unsecured; non-interest bearing; with no specific terms of repayment. vii) $Nil (December 31, 2014 - $24,696): unsecured; non-interest bearing; with no specific terms of repayment (converted on January 9, 2015 to shares that were issued on April 6, 2015). viii) $Nil (December 31, 2014 - $1,767): unsecured; non-interest bearing; with no specific terms of repayment (converted on January 9, 2015 to shares that were issued on April 6, 2015). 10 LODE-STAR MINING INC. (formerly International Gold Corp.) CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Stated in U.S. Dollars) 5. LOANS PAYABLE (Continued) As of September 30, 2015, interest totaling $17,596 (December 31, 2014 - $30,244) was accrued on the above loan amounts. 6. RELATED PARTY TRANSACTIONS AND AMOUNTS DUE Transactions with related parties were in the normal course of operations and have been valued in these financial statements at the exchange amount, which is the amount of consideration agreed to and established by the related parties. a) Related Party Amounts Due At September 30, 2015, $Nil (December 31, 2014 - $15,300) included in accounts payable was due to a company controlled by a former director and president of the Company. At September 30, 2015, the following loan amounts and accrued interest were due to related parties: i) $41,995 (December 31, 2014 - $35,043) including $2,160 (December 31, 2014 - $883) in accrued interest, to the current president of the Company. ii) $258,761 (December 31, 2014 - $100,000) including $6,960 (December 31, 2014 - $Nil) in accrued interest, to the majority shareholder of the Company for two loans. iii) $3,733 (December 31, 2014 - $4,310) to the controlling shareholder of the majority shareholder of the Company. b) Consulting Services During the nine months ended September 30, 2015, the Company incurred $Nil (2014 - $51,801) in consulting fees to a former director and president of the Company. See Note 7. 7. CONTRACTUAL OBLIGATIONS, COMMITMENTS AND SUBSEQUENT EVENTS See Note 3 for details about the Company’s obligations and commitments regarding its Mineral Property Interest. On February 21, 2012, the Company entered into a consulting agreement whereby the former sole director and officer of the Company was to provide services as the Company’s CEO, COO, CFO and Corporate Secretary. The consulting agreement, which would otherwise have extended to June 2016, was terminated with immediate effect in accordance with a settlement agreement dated December 5, 2014. · Under the terms of that settlement agreement, the Company agreed to pay an aggregate of $34,000 CAD. · Of that amount, $Nil was outstanding and included in accounts payable at September 30, 2015 (December 31, 2014: $17,500 CAD ($15,300 USD)). Given that permitting for operations on the Property is still to be completed, at the request of the Company’s management, LSG granted, by a letter of agreement dated November 10, 2015, a six month deferment to June 11, 2016 of the $100,000 payment otherwise due within one year of the Closing Date (i.e. on December 11, 2015) if the Company fails to make any cash payments to LSG. Management has evaluated subsequent events and the impact on the reported results and disclosures and has concluded that no other significant events require disclosure as of the date these financial statements were issued. 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our unaudited consolidated financial statements and related notes appearing elsewhere in this Quarterly Report. In addition to historical financial information, the following discussion includes a number of forward-looking statements that reflect our plans, estimates and our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Recent Developments On August 29, 2014, we entered into a Letter of Intent (the “LSG LOI”) with Lode-Star Gold, Inc. (“LSG"), a private Nevada corporation, pursuant to which we agreed to issue shares of our common stock and make certain payments to LSG in consideration for the acquisition of an interest in LSG's Nevada Goldfield Bonanza property (the “Property”). As a result of the intended transaction, control of us would be acquired by LSG. On October 4, 2014, we entered into a definitive mineral option agreement (the "Option Agreement") with which superseded the LSG LOI. Pursuant to the Option Agreement, we were to issue LSG 35,000,000 shares of our common stock in exchange for a 20% undivided interest in the Property (the “Acquisition”). In order to earn an additional 60% undivided interest in the Property (for a total of 80%), we are required to fund all expenditures on the Property and pay LSG an aggregate of $5 million in cash in the form of a net smelter returns ("NSR") royalty, each beginning on the closing date of a subscription agreement for the shares (the “Closing Date”). Until such time as ITGC has earned the additional 60% interest, the NSR royalty will be split as to 79.2% to LSG, 19.8% to us and 1% to the former Property owner. On December 5, 2014, we entered into a subscription agreement (the “Subscription Agreement”) with LSGpursuant to which we agreed to issue the 35,000,000 shares. On the Closing Date of December 11, 2014, we satisfied all the closing conditions in the Subscription Agreement and issued the 35,000,000 shares of our common stock to LSG, thereby completing the Acquisition. As a result of the Acquisition, LSG became our controlling stockholder. If we fail to make any cash payments to LSG within one year of the Closing Date, we are required to pay LSG an additional $100,000, and in any subsequent years in which we fail to complete the payment of the entire $5 million described above, we must make quarterly cash payments to LSG of $25,000 until such time as we have earned the additional 60% interest in the Property. Effective December 10, 2015, at the request of our management, LSG granted us a six month deferment of the payment to June 11, 2016, while permitting for operations on the Property is being completed. The Property is located in west-central Nevada, in the Goldfield Mining District at Latitude 37° 42’, and Longitude 117° 14’.The claims comprising the Property are located in surveyed sections 35 and 36, Township 2 South, Range 42 East, and in sections 1, 2, 11, and 12, Township 3 South, Range 42 East, in Esmeralda County, Nevada.The Property is accessible by traveling approximately one-half mile northeast of the community of Goldfield, along a county-maintained road that originates at U.S. Highway 95, which runs through “downtown” Goldfield.The town of Goldfield, which is the Esmeralda county seat (population 300), is approximately 200 air miles south of Reno and 180 air miles north of Las Vegas. The Property consists of 31 patented claims and 1 unpatented millsite claim, covering a total of approximately 460 acres, or 186 hectares.Only the single unpatented claim is administered by the United States Bureau of Land Management, and annual assessment filings and payments are due on it.The patented claims are owned as private land by LSG, and only annual property taxes must be paid. The Option Agreement provides that we will act as the operator on the Property and thata management committee will be formed, comprised of representatives from us and LSG, with voting based on each party’s proportionate interest, to superviseexploration of the Property and approve work programs and budgets.As the operator, we are alsoobliged to perform a number of functions, including the following: § Consider, develop and submit work programs to the management committee for consideration and approval, and to implement work programs when approved; § Carry out operations in a prudent and workmanlike manner and in accordance with all applicable laws and regulations, and all agreements, permits and licenses relating to the Property and LSG; § Pay and discharge all wages and accounts for material and services and all other costs and expenses that may be incurred by us in connection with our operations on the property; 12 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) § Maintain and keep in force and, upon request by LSG provide reasonable documentary verification of, levels of insurance as are reasonable in respect of our activities in connection with the Property; § Maintain true and correct books, accounts and records of expenditures; and § Deliver to the management committee quarterly and annual progress reports. To the issuance date of this report, no work programs have been approved and LSG has borne all costs in connection with operations on the Property. We expect the first work program, entailing Property-related costs for which we will be responsible, to be approved early next year. On November 11, 2015, our board of directors and stockholders holding a majority of our voting shares authorized the following actions: · Adoption of an omnibus equity incentive plan for directors, officers, and consultants; · Adoption of Amended and Restated Articles of Incorporation filed with the Secretary of State of Nevada to effect the following: § authorize our board of directors to change our corporate name to a name selected by our directors; § establish corporate codes and committees of the board of directors; § increase the number of shares of capital stock we are authorized to issue; and § authorize the issuance of preferred stock with preferences, limitations, and relative rights designated by our board of directors. Further details are provided in our filing on November 13, 2015 of Schedule 14C on Form PRE 14C, which is incorporated herein by reference. Personnel We have no employees. Our president and CEO, Mark Walmesley, receives no compensation for his services. We expect to continue to use outside consultants, advisors, attorneys and accountants as necessary. Robert Baker, our former Corporate Secretary and Director, resigned from his positions with us effective April 17, 2015. Mr. Baker was previously our President and CEO. On January 19, 2015, Thomas Temkin was appointed as Chief Operating Officer and to the Board of Directors. Mr. Temkin is a Certified Professional Geologist and a Qualified Person under National Instrument (NI) 43101, with more than 38 years of experience in the mining industry, primarily in exploration in the Western United States. He is currently a consulting geologist working with LSG. Mr. Temkin has been associated with LSG and the Property for over 15 years and has been instrumental through its entire exploration program to date. Daniel Capparelli was appointed as our Vice President of Mine Development and Operations on January 22, 2015, however he no longer holds that position and is no longer associated with us. LSG elected not to renew Mr. Capparelli's employment contract upon its expiration on July 11, 2015 due to the immediate need to prioritize the permitting process rather than mine development and operations. See our Plan of Operations below. On April 22, 2015, Pam Walters was appointed as our Corporate Secretary to replace Robert Baker. Ms. Walters has been associated with the mining industry for over 25 years and has managed the corporate finance and business operations of LSG and its owners. LSG’s History LSG was incorporated in the State of Nevada on March 13, 1998 for the purpose of acquiring exploration stage mineral properties.It currently has one shareholder, Lonnie Humphries, who is the spouse of Mark Walmesley, our Chief Financial Officer, Treasurer and director prior to the completion of the Acquisition, and now our President and Chief Executive Officer as well.Mr. Walmesley is also the Director of Operations and a director of LSG. LSG is an exploration stage company and has not generated any revenues since its inception.The Property represents its only material asset. LSG acquired the leases to the Property in 1997 and became the registered and beneficial owner of the Property on September 19, 2009.Since the earlier of those dates, it has conducted contract exploration work on the Property resulting in the identification of several high grade gold zones. This gold mineralization has not been determined to be resource NI 43-101 compliant. Plan of Operations We anticipate that we will require approximately $1,998,000 to pursue our plan of operations over the next 12 months, as detailed below: Permitting Our primary focus now is on the mine permitting process. LSM has retained the following specialists in underground permitting of narrow vein, high sulphide mines to assist in executing that permitting process: · Rubicon Environmental Consulting to act as the lead consultant · Hydrogeologica Inc. to consult on water and geology · Tierra Group International to consult on mine planning and engineering 13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Unique to our permitting is the proposed underground area of work named the Red Hills Stope Zone. It is 300 feet above the 600 foot deep water table, making the mine essentially a dry mine. All water to be used for drilling is city water with a PH value of 7, while the water table is PH 2 meaning; should any water from the work area reach the water table, the quality of the water is improved. The mine’s 300 foot level workings has pockets of unused volume where our highly sulphuric acidic waste rock can be stored. This means no waste rock will come to the surface and LSM will avoid, for the short-term, the expense of having to build and maintain a surface storage facility. We are hopeful that the two aforementioned mitigating circumstances will make our permitting process more rapid and therefore, the costs of execution and infrastructure improvements will be kept at a minimum. Permitting costs are anticipated as follows: Rubicon Hydrogeologica Tierra State / NDEP Total Site and Equipment Preparation Funds required for development and output from the Red Hills Vein Zone are as follows: Surface Infrastructure, Mine Support & Personnel Accomodation Office/Shop Building (existing) $0 Trailer Accommodations Contingency Total Equipment and Mining Material Pneumatic Jacklegs (6) Pneumatic Slusher/with bucket (used) (4) Pneumatic Tugger (used) (2) 1-Yard Scoop (used) Stopers/Buzzies (4) Schwing Pump Compressor Hoist Rehab & Retrofitting Total Underground Rehab & Preliminary Mine Development Labor - 3.75 man crew x 10 hrs/day x 1 month Equipment Maintenance Ground Support Consumables – small hand tools Utilities Total Ore Grade Control Total 14 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Red Hills Vein Zone Mining Labor – 3.75 man crew x 10 hrs/day x 5 months Timber Equipment Maintenance Ground Support Explosives Backfill Material Consumables- small hand tools Utilities Total General Corporate and Administration Fees Personnel Regulatory General Total Toll Milling We have no facilities to process ore and are negotiating with local mill operators to have our ore processed. We do not currently have sufficient funds to carry out our entire plan of operations, so we intend to meet the balance of our cash requirements for the next 12 months through a combination of debt financing and equity financing through private placements.Currently we are active in contacting broker/dealers regarding possible financing arrangements; however, we do not currently have any arrangements in place to complete any private placement financings and there is no assurancethat we will be successful in completing any such financings. If we are unsuccessful in obtaining sufficient funds through our capital raising efforts, we may review other financing options, although we cannot provide any assurance that any such options will be available to us or on terms reasonably acceptable to us.Further, if we are unable to secure any additional financing then we plan to reduce the amount that we spend on our operations, including our management-related consulting fees and other general expenses, so as not to exceed the capital resources available to us.Regardless, our current cash reserves and working capital will not be sufficient for us to sustain our business for the next 12 months, even if we decide to scale back our operations. Going Concern Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our expenses. This is because we have not generated any revenues to date and we cannot currently estimate the timing of any possible future revenues. Our only source for cash at this time is investments by others in our common stock, or loans. 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Results of Operations To September 30, 2015 The following summary of our results of operations should be read in conjunction with our financial statements for the period ended September 30, 2015 which are included with this Report. Three Months Ended September 30 Change Amount Percentage Revenue $
